DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 4, it is unclear as to what is meant by the recitation “the bar is positioned for hinging relative to the bar”.  How does the bar hinge relative to itself?  Claims 7-9 depend either directly or indirectly from claim 4. 

	With respect to claim 9, line 15, it is unclear as to what is meant by the recitation “a second channel bolt positioned the pair of second holes and second cross channel”.   It appears that the word ---through--- should be inserted between “positioned” and “the” and ---the--- should be inserted between “and” and “second”.

	With respect to claim 16, line 2, the recitation “the bottom” lacks positive antecedent basis in the claims. 

	With respect to claim 18, lines 14-15, it is unclear as to what is meant by the recitation “the bar is positioned for hinging relative to the bar”.  How does the bar hinge relative to itself?  Relative to lines 58-59, it is unclear as to what is meant by the recitation “a second channel bolt positioned the pair of second holes and second cross channel”.   It appears that the word ---through--- should be inserted between “positioned” and “the” and ---the--- should be inserted between “and” and “second”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “the rods separated by from 7.6 to 27.9 centimeters”, lines 68-69, and the claim also recites “the rods being separated by from 12.7 to 22.9 centimeters” and “the rods being separated by 17.8 centimeters” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1-3, 5-15, and 17 are allowed over the prior art of record. 
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
	The closest prior art appears to be Napier et al (U.S. Patent no. 5,897,100).  Napier et al disclose an engine hoist attachment assembly comprising: a tube (see figure 4, mounting tube extending from mounting plate 42) having a first end configured for slidably inserting a terminus of a boom 38 of an engine hoist for removably coupling the tube to the boom; a face plate 44 having a back face coupled to and extending bidirectionally and perpendicularly from a second end of the tube; and a pair of rods 48 coupled to and extending in parallel from a front face of the face plate wherein the rods are configured for positioning under a vehicle component positioning a user for utilizing the engine hoist for selectively lifting and lowering the vehicle component.
	Napier et al do not teach a bar and that bar is substantially parallel to a surface upon which the engine hoist is positioned as set forth in independent claims 1, 17 and 18.  Instead, Napier et al disclose a face plate that is perpendicular to the surface upon which the engine hoist is positioned.  
	Therefore, claims 1, 17 and 18 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a bar that is substantially parallel to a surface upon which the engine hoist is positioned. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tipton, Hawkins et al and Craychee et al disclose a hoist for engine parts. Damron disclose an extendable trailer. Kaczmarksi et al disclose an attachment bracket for a crane. Carter disclose a remote controlled vehicle. MacQueen disclose a snow plow attachment. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/